Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  “located an another side” should be corrected to “located on an another side”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation of claim 2 of “ensuring that the first and second mortise and tenon joints exist between the tray and housing and that the first and second mortise and tenon joints are situated approximately opposite relative to one another respectively on the left and right side of the housing” fails to comply with the written description requirement.  Nowhere in the original disclosure is ensuring engagement even discussed.  While the figures may support joints existing they do not support a step of making certain that the joints exist.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is led to be indefinite as “sliding the tray through the open end of the housing until the tray is completely within the housing” is repeated.  It is unclear if the claim is met by accomplishing this step once or if it must be done twice.  In order to give the claim its broadest reasonably interpretation it will be interpreted as once.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsis (US 20090152134) further in view of Blomberg (US D917279), Tilahun (US 20150360840), Sun (US 4682974), Jones (US 20150192162), and Whitehurst (US 20200115095).
Claim 2:  Katsis discloses a method of storing a product that is considered to be dangerous to children in a package 10 (container) comprising obtaining a rectangular sleeve 12 (housing) with five enclosed sides and one open end 19 (open side), wherein the five enclosed sides include a top wall 18 (front side), a bottom wall 18 (back side), a side wall 32 (left side) with an aperture 20 (left release opening) that features a straight edge, a side wall 32 (right side) with an aperture 20 (right release opening) that features a straight edge, and an end wall having an opening (aperture) (see P. 0034), and where the open end 19 (open side) defines an open end of the sleeve 12 (housing); obtaining a container 14 (tray) that fits within the sleeve 12 (housing), wherein the container 14 (tray) is integrally formed as a unit, wherein the container 14 (tray) further features a button 38 (left release) that has a straight edge and a button 38 (right release) that has a straight edge, wherein the container 14 (tray) is suitably configured to slide in and out of the sleeve 12 (housing) through the open end of the sleeve 12 (housing), wherein the button 38 (left release) is located on at least one side of the container 14 (tray) so that the button 38 (left release) fits within and extends all the way through the aperture 20 (left release opening) when the container 14 (tray) is completely within the sleeve 12 (housing) so that a first mortise and tenon joint is defined between the container 14 (tray) and the sleeve 12 (housing), and wherein the button 38 (right release) is located on another side of the container 14 (tray) so that the button 38 (right release) fits within and extends all the way through the aperture 20 (right release opening) when the container 14 (tray) is completely within the sleeve 12 (housing) so that a second mortise and tenon joint is defined between the container 14 (tray) and the sleeve 12 (housing), wherein the straight edge of the button 38 (left release) interfaces with the straight edge of the aperture 20 (left release opening) when the container 14 (tray) is completely within the sleeve 12 (housing) and wherein the straight edge of the button 38 (right release) interfaces with the straight edge of the aperture 20 (right release opening) when the container 14 (tray) is completely within the sleeve 12 (housing); sliding the container 14 (tray) through the open end of the sleeve 12 (housing) until the container 14 (tray) is completely within the sleeve 12 (housing); depressing (20pressing) both the button 38 (left release) and the button 38 (right release) inward respectively through the aperture 20 (left release opening) and the aperture 20 (right release opening) until said first and second mortise and tenon joints are disjointed; putting a finger into the opening (aperture) so that the finger penetrates the opening (aperture) before contacting an end wall 34 of the container 14 (tray) then pushing the finger through the opening (aperture) against the container 14 (tray); sliding the container 14 (tray) through the open end of the sleeve 12 (housing) until the container 14 (tray) is out of the sleeve 12 (housing), the first and second mortise and tenon joints being situated approximately opposite relative one another respectively on the side wall 32 (left side) and side wall 32 (right side) of the sleeve 12 (housing), 9wherein Katsis further discloses containing a product (item) in the container 14 (tray) but does not explicitly disclose how the product (item) becomes contained in the container 14 (tray) (see fig. 1-2 & 4, P. 0001, 0005-0009, 0013, 0024, 0025, 0030, 0032-0034).  
 Katsis does not disclose the product being cannabis, the left release opening featuring a semi-circular edge, the right release opening featuring a semi-circular edge, the aperture being circular, the left release having a semi-circular edge, the right release having a semi-circular edge, the semi-circular edge of the left release interfacing the semi-circular edge of the left release opening when the tray is completely within the housing, the semi-circular edge of the right release interfacing the semi-circular edge of the right release opening when the tray is completely within the housing, the method step of placing an item in the tray, or ensuring that the first and second mortise and tenon joints exist between the tray and housing and that the first and second mortise and tenon joints are situated approximately opposite relative to one another respectively on the left and right side of the housing.
Katsis discloses a prior art package 10 (container) having all the recited structure, but which differs from the claimed device in that the apertures 20 (left and right release opening) and buttons 38 (left and right release) interface with straight edges instead of semi-circular edges.  Blomberg discloses a prior art access-resistant holder having a housing with a release opening having an edge interfacing with an edge of a release of a tray and the equivalence of those edges being straight and semi-circular (see fig. 2, 210, 226).  The substitution of one known element (semi-circular edges as shown in Blomberg) for another (straight edges as shown in Katsis) would have been obvious to one or ordinary skill in the art at the time of the invention since the substitution of the semi-circular edges in Blomberg would have yielded predictable results, namely, engagement in Katsis to lock the components in place.
The combination results in the aperture 20 (left release opening) featuring a semi-circular edge, the aperture 20 (right release opening) featuring a semi-circular edge, the button 38 (left release) having a semi-circular edge, the button 38 (right release) having a semi-circular edge, the semi-circular edge of the button 38 (left release) interfacing the semi-circular edge of the aperture 20 (left release opening) when the container 14 (tray) is completely within the sleeve 12 (housing), the semi-circular edge of the button 38 (right release) interfacing the semi-circular edge of the aperture 20 (right release opening) when the container 14 (tray) is completely within the sleeve 12 (housing).
Whitehurst teaches a packaging that is child resistant for holding cannabis (see P. 0004).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have packaged a product containing cannabis within the package 10 (container) of Katsis, as taught by Whitehurst, in order to prevent the cannabis from being accessible and ingested by a child due to the increased level of child proofing and level of dexterity required to open the package 10 (container) of Katsis.
Tilahun teaches the method of packaging a food product in a high-speed commercial packaging operation including the steps of forming a tray with a cavity, placing a food product in the cavity, placing a film over the tray, and sealing the food product in the cavity (see P. 0074).
It would have been obvious to one of ordinary skill in the art to have modified the method of Katsis to include the step of placing the product (item) in the container 14 (tray), as taught by Tilahun, in order to ensure that the product (item) was fully encapsulated and secured within the container 14 (tray).
Jones teaches a track fitting assembly 10 for securing a structure to a track 30 and the step of visually inspecting to confirm (ensuring) that the track fitting assembly 10 is in the engaged position (see P. 0063).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method to include the step of visually inspecting to confirm (ensuring) that the first and second mortise and tenon joints exist between the container 14 (tray) and sleeve 12 (housing) and that the first and second mortise and tenon joints are situated approximately opposite relative to one another respectively on the side wall 32 (left side) and side wall 32 (right side) of the sleeve 12 (housing), as taught by Jones, in order to ensure that the package 10 (container) is properly closed such that a child cannot access its contents.
Sun teaches a tray 70 with sidewall 74 and a slip case sleeve 40 having a circular finger aperture 44 located opposite an open end, where the tray 70 can be extracted from the sleeve 40 by force exerted through the finger aperture 44 and bearing against the sidewall 74 (see fig. 7 and C. 4 L. 7-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the opening (aperture) circular, as taught by Sun, as an obvious matter of design choice since applicant has not disclosed that the shape of the aperture solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any shape.
The combination inherently or in the alternative obviously has a finger which penetrates the opening (aperture) before contacting the container 14 (tray) as the prior art combination discloses a structurally identical sleeve 12 (housing) opening (aperture) and container 14 (tray) end wall 34 arrangement to the inventions housing aperture and tray wall arrangement.  If there is any difference, the difference must be minor and obvious. The burden is shifted to applicants to show that a users finger does not penetrate the opening (aperture) before contacting the end wall 34 of the container 14 (tray).  Otherwise a prima facie case of anticipation, or in the alternative, of obviousness has been established

Response to Arguments
The 35 U.S.C. § 112 rejections in paragraphs 7 and 10 of office action dated 3 March 2022 are withdrawn in light of the amended claims filed 5 July 2022. 
Applicant's arguments filed 5 July 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that Katsis does not disclose “putting a finger into the circular aperture so that the finger penetrates the aperture before contacting the tray then pushing the finger through the circular aperture against the tray” as the structure of Katsis necessarily requires a user’s finger to contact the inner tray prior to the finger penetrating the aperture, while using figure 4 as evidence, the Examiner responds that Katsis does not require a user’s finger to contact the inner tray prior to the finger penetrating the aperture.  P. 0034 discloses that that the embodiment of FIGS. 1 to 3 may incorporate various features of the embodiment of FIG. 4 as alternatives, for example the sleeve 12 may include an end wall having an opening.  P. 0025 discloses that the forefinger of one hand can then be used to push on an end wall 34 of container 14 to slide it outwardly relative to the sleeve 12.  When the embodiment of FIGS. 1 to 3 includes an end wall having an opening (aperture) a users must put their forefinger into the opening (aperture) so that the finger penetrates the opening (aperture) before contacting the container 14 (tray) as the end wall 34 of the container 14 (tray) is planar and could not extend into the opening (aperture).  It is further noted that P. 0033 discloses that in the embodiment of fig. 4 the end wall 74 of the container 54 may include a flat button-type projection 76 which fits snugly into the opening 72 for a person to apply finger pressure onto.  The flat button-type projection 76 is optional in the second embodiment.  
In response to applicant’s argument that a person of skill in the art would not be motivated to combine the references to achieve the invention because creating such a combination would fundamentally change the principle of operation for both Katsis and Sun as modifying Katsis's structure in the manner of Sun's structure (or visa versa) would require the principle of operation to change from a user's finger that does not penetrate the aperture to prior to contact with the tray to a more complicated operation where the user's finger penetrates the hole while squeezing the sides at the same time and this change in operation would increase the difficulty associated with operating Katsis's structure because the proposed hypothetical operation would require additional effort from the user to press the side buttons of the device while putting a finger in a hole rather than the simple step of just pressing the extended portion 76 of the tray while squeezing the side buttons, the Examiner initially replies that this modification is not required to meet the limitation as the argued step is disclosed by Katsis, excluding the shape of the aperture.  However, en arguendo, the modification proposed by the applicant does not change the principle of operation of the primary reference.  Katsis discloses a five finger operation to open the package where in a first embodiment of figs. 1-3 a free finger of one hand may be used to apply pressure to an end of the container adjacent an open end of the sleeve to slide the container outwardly of the sleeve (P. 0012) and in a second embodiment of fig. 4 there is an opening 72 for finger access for pushing on an end wall 74 of the container 54 to slide it outwardly of the sleeve 52 whilst the four latch arrangement 58-60-62 are held in an unlatched condition.  While the end wall 74 of the container 54 may include a flat button-type projection 76 which fits snugly into the opening 72 for a person to apply finger pressure onto, the flat button-type projection 76 is not required (P. 0033).  Additionally, P. 0034 discloses that that the embodiment of FIGS. 1 to 3 may incorporate various features of the embodiment of FIG. 4 as alternatives, for example the sleeve 12 may include an end wall having an opening.  Here the principle of operation is that a two-handed, five finger operation must be used to open the package where one finger applies pressure to an end wall of the container.  Whether the users finger contacts a projection which is present in the aperture or extends through the aperture to contact the end wall of the container does not change the principle of operation of the two-handed, five finger operation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736